Citation Nr: 9926340	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  96-37 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a disorder of the 
pancreas as secondary to a service connected duodenal ulcer


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1954 to November 
1957. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota. 

The Board notes that, in September 1998, the veteran withdrew 
from appellate status a claim of entitlement to an increased 
disability evaluation for ureteral calculus. See 38 C.F.R. § 
20.204 (1998).


FINDING OF FACT

The preponderance of the competent medical evidence is 
against a finding that a disorder of the pancreas was related 
to a service connected duodenal ulcer. 


CONCLUSION OF LAW

A disorder of the pancreas was not proximately due to or the 
result of a service connected duodenal ulcer, and was not 
aggravated by the duodenal ulcer.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.310 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991). See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim. The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed. Accordingly, no further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (1998).  In 
addition, disabilities which are proximately due to or the 
result of a service connected disease or injury shall be 
service connected, see 38 C.F.R. § 3.310 (a)(1998), and 
secondary service connection may also be granted for the 
degree of aggravation to a non-service connected disorder 
which is proximately due to or the result of a service 
connected disorder, see Allen v. Brown, 7 Vet. App. 439, 448 
(1995). 

The veteran contends that, in 1996, he was treated for a 
duodenal ulcer with various medications, including 
tetracycline, which caused the development of pancreatitis 
and pseudocyst formation on the pancreas. 

The evidence of record includes medical records from the 
Fargo, North Dakota, VA Medical Center (VAMC) for the period 
January 1996 to April 1996.  Those records include notations 
in January 1996 that the veteran was diagnosed with alcohol 
withdrawal.  In addition, the evidence includes records from 
the United Hospital dated in late March 1996 which show that 
the veteran was hospitalized with sudden onset of abdominal 
pain and vomiting, and his symptomatology was followed up at 
the Fargo VAMC.  Hospitalization records from the Fargo VAMC 
show that the veteran was an inpatient from late March 1996 
to mid-April 1996.  Diagnoses included acute, severe 
pancreatitis, stress gastric ulceration, adjustment disorder 
with depressed mood, and nicotine withdrawal therapy.  On 
admission, the veteran was taking multiple medications, 
including Flagyl, salsalate, cimetidine, bismuth 
subsalicylate, amitriptyline, and tetracycline.  A CT scan 
revealed pancreatitis with a large fluid collection and 
extensive extension along the iliopsoas muscle into the 
pelvis.  Findings on a repeat CT scan were consistent with 
extensive pancreatitis.
In January 1998, the veteran was hospitalized at a VAMC for 
treatment of deep venous thrombophlebitis.  Diagnoses noted 
but not treated included status post pancreatic pseudocyst.

The record contains a June 1996 report by a VA 
gastroenterologist, who reviewed the veteran's medical 
records.  The physician stated that, while tetracycline had 
been reported to induce pancreatitis, recent medical 
literature found that the evidence for an association of 
tetracycline with pancreatitis was weak and the available 
data was not consistent enough to support a definite 
association.  The physician also noted that alcohol is a 
frequent cause of acute pancreatitis.  The physician stated 
that it was possible that tetracycline prescribed to kill the 
ulcer-causing bacteria in the veteran's stomach may have 
caused acute pancreatitis, but it was impossible to prove a 
cause and effect relationship, given the veteran's history of 
alcohol use. The physician concluded that it was not possible 
to state with any degree of certainty that the veteran's 
pancreatitis with pseudocysts was etiologically related to 
the service connected duodenal ulcer.  

Because of the equivocal nature of the June 1996 medical 
opinion, the Board referred the veteran's claims file to the 
Veterans Health Administration (VHA) for an opinion by 
another specialist in gastroenterology.  In July 1999, a VHA 
gastroenterologist reviewed the veteran's medical records and 
offered an opinion as to the likelihood of a relationship 
between the veteran's taking tetracycline for a duodenal 
ulcer and an episode of pancreatitis.  The reviewing 
physician noted that several early studies suggested that 
tetracycline might cause pancreatitis, but most of the 
patients in those studies had additional factors which might 
have accounted for pancreatitis and experimental studies on 
mechanisms by which tetracycline might cause pancreatitis 
were not conducted.  The reviewing physician stated that 
subsequent studies had insufficient controlled data to even 
suggest a definite association between tetracycline and acute 
pancreatitis. The VHA specialist in gastroenterology offered 
an opinion in July 1999 that the possibility of tetracycline 
having caused the veteran's pancreatitis was extremely 
slight, and that a more likely cause of it was the veteran's 
abuse of alcohol or other factors, such as viral infection.
Finally, the record includes various statements, made in 
correspondence and during an October 1996 personal hearing, 
by the veteran and his wife that they thought that there was 
a relationship between the veteran's pancreatic disorder and 
the treatment he received for his service connected duodenal 
ulcer.

The law is clear that it is the Board's duty to assess the 
credibility and probative value of the evidence and, provided 
that there is an adequate statement of reasons or bases, the 
Board may favor one medical opinion over another.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  

With respect to the opinion of the first VA 
gastroenterologist in June 1996, that tetracycline may have 
induced the veteran's episode of pancreatitis, the Board 
notes that the opinion was primarily based on the physician's 
reading of medical literature, and not on objective clinical 
findings of a mechanism by which treatment with tetracycline 
was the proximate cause of pancreatitis in the veteran's 
specific case.  In any event, the reviewing physician in June 
1996 stated that it was possible that the veteran's 
pancreatitis was related to alcohol use.

The Board must weigh the evidence in favor of the claim and 
against the claim.  In the instant case, the Board finds that 
the preponderance of the competent evidence is against a 
finding that tetracycline caused or aggravated pancreatitis.  
The question before the Board is not whether there is any 
conceivable possibility that tetracycline caused or 
aggravated pancreatitis, but whether it is at least as likely 
as not that tetracycline had those effects.  The reviewing 
physician in June 1996 did not address that issue.  The Board 
did ask the VHA gastroenterologist whether it was at least as 
likely as not (a 50 percent or more likelihood) that 
treatment for a duodenal ulcer, including tetracycline, 
caused or significantly contributed to the development of any 
chronic abnormality of the pancreas, and his response, set 
forth above, was in the negative.  Indeed, the VHA 
gastroenterologist, after reviewing the veteran's medical 
records in the claims file, found that there is no medical 
evidence to confirm the diagnosis of peptic ulcer disease, 
for which service connection is in effect.  The Board 
therefore concludes that it is not at least as likely as not 
that tetracycline caused or aggravated acute pancreatitis.  
That is to say, the preponderance of the competent evidence 
is against the claim.  The veteran and his wife, as 
laypersons, are not qualified to offer opinions on the 
medical issue in this case.  Espiritu.

There is another reason why secondary service connection for 
pancreatitis has not been established in this case.  Service 
connection may be granted only for a current disability, see 
38 C.F.R. § 3.303(a), and there is no showing in the 
veteran's case that he presently suffers from any disability 
of the pancreas.

The Board has considered 38 U.S.C.A. § 5107(b), which 
expressly provides that the benefit of the doubt rule must be 
applied when the evidence for and against the claim is in 
relative equipoise.  The evidence is in relative equipoise 
when there is an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  When the evidence is in relative equipoise, the 
reasonable doubt rule must be applied, and the doubt must be 
resolved in favor of the claimant.  See Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  In this case, after reviewing the evidence of 
record, the Board finds that the evidence is not in relative 
equipoise and thus the benefit of the doubt rule is not for 
application. 


ORDER

Service connection for a disorder of the pancreas as 
secondary to a service connected duodenal ulcer is denied. 


		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

